                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 PROMINENT GmbH, PROMINENT                         )
 SYSTEMS, spol. s r.o., and PROMINENT              )
 FLUID CONTROLS, INC.,                             )
                                                   )     Civil Action No. 2:16-cv-01609
        Plaintiffs,                                )
                                                   )     Magistrate Judge Lisa Pupo Lenihan
                       V.                          )
                                                   )
 PROMINENT SYSTEMS, INC.,                          )     ECF No. 89
                                                   )
        Defendant.                                 )
                                                   )
                                                   )


           ORDER ON PLAINTIFFS' MOTION FOR DEFAULT JUDGMENT

       AND NOW, thisJ       it;;; of October, 2018, after consideration of Plaintiffs' Motion,
supporting briefs and exhibits, and Plaintiff's opposing briefs and exhibits,

       IT IS HEREBY ORDERED that Plaintiffs' Motion for Default Judgment is DENIED.


                                                       BY THE COURT:




                                                       United States Magistrate Judge
